Citation Nr: 1039120	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to October 
1983 with additional service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) from a 
February 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in December 
2009 for further development.  A review of the record shows that 
the RO has complied with all remand instructions by providing the 
Veteran an authorization and consent to release information form 
to obtain hearing examination results from the San Antonio Fire 
Department (which the Veteran had not submitted to date); and by 
issuing a supplemental statement of the case.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

The Veteran testified at a video conference hearing in November 
2009.  A transcript is of record.
 

FINDINGS OF FACT

1.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus otherwise 
related to such service.

2.  Left ear hearing loss was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is left ear 
hearing loss otherwise related to such service.

3.  A preexisting right ear hearing loss was shown at the time of 
the Veteran's entry into service.

4.  The Veteran's right ear hearing loss did not increase in 
severity during service beyond the natural progression of the 
disease.

5.  Right ear hearing loss is not causally related to service. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left ear hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.309(a), 3.385 
(2010).

3.  The Veteran's right ear hearing loss preexisted his active 
duty service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

4.  Right ear hearing loss was not aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2006.  The RO provided the appellant with 
additional notice in January 2010, subsequent to the initial 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.
                                                                             
While the January 2010 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2010 supplemental statement 
of the case, following the provision of notice in January 2010.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a VA examination in 
November 2006, and afforded the Veteran the opportunity to give 
testimony at a Board video conference hearing in November 2009.  
Consistent with the Board's December 2009 remand, the RO provided 
the Veteran an authorization and consent to release information 
form to obtain hearing examination results from the San Antonio 
Fire Department, which the Veteran had not submitted to date.  
Thus, the decision will be based on the evidence of record.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.


Laws and Regulations

The issues before the Board involve claims of entitlement to 
service connection for tinnitus and bilateral hearing loss.  At 
the November 2009 video conference hearing, the Veteran testified 
that his in-service noise exposure included hammering, 
participation in sea trials, exposure to laundry machines and 
firing weapons. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

Regarding pre-existing disabilities, the presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory 
of preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id. at (b)(1).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government. See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Importantly, the VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing 
the effect of 38 U.S.C.A. § 1111 on claims for service- connected 
disability:

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition. 38 U.S.C.A. § 1153.  If this burden 
is met, then the veteran is not entitled to service- connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a claim 
for service-connected aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the veteran to 
establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed.Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a lack 
of aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   



Analysis

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  When 
he was afforded a VA examination in November 2006, audiometric 
testing revealed thresholds of greater than 40 decibels at 3000 
and 4000 Hz bilaterally.  The VA examiner diagnosed mild to 
severe sensorineural loss of hearing sensitivity from 1000 to 
4000 Hz in the right ear; and moderate to moderately severe 
sensorineural hearing loss sensitivity from 3000 to 4000 Hz in 
the Veteran's left ear.  The Veteran gave a history tinnitus 
since 1984.    

On entrance examination in September 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
15
60
LEFT
10
15
5
5
35

Here, preexisting hearing loss in the right ear is noted upon 
entry into service. Specifically, entrance audiometric 
examination in September 1979 shows right ear hearing loss 
disability at 4000 Hz.  See 38 C.F.R. § 3.385.  Therefore, the 
Veteran does not received the benefit of the presumption of 
soundness with regard to right ear hearing loss.  There was no 
left ear hearing loss noted at this examination, nor was tinnitus 
noted.  Therefore, the Veteran is presumed sound as to these two 
disorders.  

Looking to subsequent service treatment records, the Board notes 
one undated record which appears to have been recorded when the 
Veteran was on active duty on the USS Duluth.  In response to 
certain questions, the Veteran checked boxes to report that he 
had not had any noises in his ears and did not then and had not 
ever had any trouble hearing.  He did report exposure to gun 
fire. 

On examination in December 1982, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
25
65
LEFT
15
20
5
5
25

On Separation examination in September 1983, audiological testing 
was not conducted.  On a report of medical history, the Veteran 
expressly denied ear trouble and hearing loss.  His ears were 
clinically evaluated as normal at that time.

At the November 2009 Board hearing, the Veteran testified that 
hearing loss was noted sometime in the 1980's (after service) 
when he applied for employment with the city of San Antonio fire 
department.  He indicated that he was not sure if those records 
are still available.  The Board remanded the claim in December 
2009 to locate and obtain the identified records from the city of 
San Antonio fire department.  In January 2010, the RO advised the 
Veteran to complete and return the authorization and consent to 
release information form in order to obtain the aforementioned 
records.  To date, the Veteran has not submitted the form.  

At the VA examination November 2006, the Veteran reported 
exposure to small arms gunfire, naval gunfire, aircraft and power 
tool noise while in service.  He stated that he was exposed to 
truck noise as a truck driver and exposed to equipment noise as a 
tile-setter and as a landscaper post service.  When asked about 
the severity and effect on daily life, the Veteran stated that 
his tinnitus was mild and interfered with his sleep, 
communication and hearing.

Although the VA examiner did not mention specifically that he 
reviewed the Veteran's claims file, his reference to service 
treatment records indicate that he reviewed the Veteran's claims 
file.  After reviewing the Veteran's claims file and after 
interview and examining the Veteran, the VA examiner opined that 
it was not at least as likely as not that the Veteran's hearing 
loss and tinnitus were related or aggravated by the Veteran's 
duties while serving as a ship-hand on active duty.  The VA 
examiner noted that the Veteran's service treatment records 
indicate high-frequency hearing loss bilaterally from his 1979 
initial evaluation through all of his subsequent evaluations.  
The VA examiner further noted that during the course of his 
active duty, there was no significant change in the Veteran's 
hearing threshold.

The Board first finds that the Veteran's more recently-reported 
history of continued symptoms of tinnitus since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical histories he gave in service, 
he denied any history or complaints of symptoms of ear trouble 
and did not mention tinnitus even though he reported other 
disorders.  In fact, it appears that on one occasion which may 
have been during his period of active duty, he specifically 
denied noises in his ears.  These in-service histories of 
symptoms are of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).   
   

Additionally, subsequent reserve medical reports do not include 
any complaints of tinnitus.  On periodic examinations, he denied 
ear trouble.  It does not appear that he voiced any complaints of 
tinnitus prior to his current claim for VA benefits, received in 
2006.  In sum, the Veteran's current assertions regarding 
tinnitus are inconsistent with inservice evidence and the overall 
evidence for a number of years after discharge from active duty.  
The Board does not view the Veteran's current assertions of 
tinnitus since service to be credible when viewed against the 
totality of the evidence.

Turning to the matter of left ear and right ear hearing loss, the 
Board also finds that the preponderance of the evidence is 
against service connection.  It is clear that there was 
preexisting right ear hearing loss, but the record includes the 
November 2006 medical opinion which concluded that there was no 
basis for a finding of aggravation.  The examiner specifically 
opined that the test results during service did not demonstrate 
any significant change in hearing thresholds.  The Board does 
note that there were some changes at certain frequencies during 
service, but it appears that the medical examiner did not view 
these changes as medically significant in terms of showing an 
increase in severity during service.  With regard to the left 
ear, none of the tests during service showed hearing loss 
disability as defined by 38 C.F.R. § 3.385, and again the 
November 2006 examiner found no significant change in hearing 
during service.  There is otherwise no showing of left ear 
hearing loss disability for many years after service.  Periodic 
reserve tests for a number of years after service showed no left 
ear hearing loss disability. 

 Based on the evidence of record, the Board is compelled to find 
that left ear hearing loss and tinnitus were not manifested 
during service or for many years thereafter, and is otherwise not 
causally related to service, to include noise exposure during 
service.  The Board is unable to conclude that there is a basis 
for finding that the right ear hearing loss was aggravated during 
service.  After thorough review of the evidence currently of 
record, the Board is led to the conclusion that there is not such 
a state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  38 
U.S.C.A. § 5107(b).  The weight of the evidence is against the 
Veteran's claim.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


